Execution Version


Exhibit 10.3
FORBEARANCE AGREEMENT, FOURTEENTH AMENDMENT, AND BORROWING BASE AGREEMENT
This Forbearance Agreement, Fourteenth Amendment, and Borrowing Base Agreement
(this “Agreement”) dated as of July 2, 2020 (the “Effective Date”) is among
Lonestar Resources America Inc., a Delaware corporation (the “Borrower”), the
Guarantors party hereto, the Lenders (as defined below), and Citibank, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”) and as issuing bank.
INTRODUCTION
A.    The Borrower, the financial institutions party thereto from time to time
(the “Lenders”), the Issuing Bank, and Administrative Agent are parties to that
certain Credit Agreement dated as of July 28, 2015, as amended or otherwise
modified by a Limited Consent and Waiver dated as of October 7, 2015, a First
Amendment to Credit Agreement dated as of April 29, 2016, a Second Amendment to
Credit Agreement dated as of May 19, 2016, a Third Amendment to Credit Agreement
dated as of July 22, 2016, a Fourth Amendment to Credit Agreement dated as of
November 23, 2016, a Fifth Amendment to Credit Agreement and Limited Waiver
dated as of December 29, 2016, a Sixth Amendment and Joinder to Credit Agreement
dated as of June 15, 2017, a Limited Waiver, Borrowing Base Redetermination
Agreement, Amendment No. 7 to Credit Agreement dated as of January 4, 2018,
Borrowing Base Redetermination Agreement and Amendment No. 8 to Credit Agreement
dated as of May 24, 2018, a Consent Agreement dated as of September 28, 2018, a
Ninth Amendment and Joinder to Credit Agreement dated as of November 15, 2018, a
Borrowing Base Redetermination and Tenth Amendment to Credit Agreement dated as
of June 17, 2019, a Limited Waiver and Eleventh Amendment to Credit Agreement
dated as of April 7, 2020, a Twelfth Amendment to Credit Agreement dated as of
May 8, 2020, and a Waiver and Thirteenth Amendment to Credit Agreement dated as
of June 11, 2020 (as so amended or otherwise modified and as may be further
amended or otherwise modified from time to time, including, without limitation,
by this Agreement, the “Credit Agreement”).
B.    As of the date hereof, the Defaults and Events of Default identified on
Exhibit A attached hereto have occurred and are continuing or are reasonably
likely to occur during the Forbearance Period (the “Specified Defaults”).


C.    The Borrower has requested, and the Administrative Agent and the Lenders
have agreed, that, subject to the terms and conditions set forth herein, solely
during the Forbearance Period (as defined below), the Administrative Agent and
the Lenders will forbear from exercising certain remedies against the Borrower
and the other Loan Parties with respect to the Specified Defaults.
THEREFORE, the Borrower, the Administrative Agent, and the other parties hereto
hereby agree as follows:
Section 1.Definitions; References. Unless otherwise defined in this Agreement,
each term used in this Agreement which is defined in the Credit Agreement has
the meaning assigned to such term in the Credit Agreement.
Section 2.    Acknowledgement and Forbearance.
(a)Each Loan Party acknowledges and agrees that (i) the occurrence and
continuation, or future occurrence and continuation, of the Specified Defaults
constitutes, or will constitute, a Default or





--------------------------------------------------------------------------------





Event of Default, as applicable, under the Credit Agreement, (ii) none of the
Specified Defaults has been cured as of the date hereof, and (iii) except for
the Specified Defaults, no other Defaults or Events of Default have occurred and
are continuing as of the date hereof, or are reasonably expected to occur during
the period of time starting from the Effective Date until the Forbearance
Termination Date (as defined below) (such period of time being referred to
herein as the “Forbearance Period”).
(b)The Administrative Agent and the Lenders parties hereto hereby agree, subject
to the terms of this Agreement, to forbear from exercising any rights and
remedies under the Loan Documents arising solely as a result of the Specified
Defaults until the date (the “Forbearance Termination Date”) that is the earlier
to occur of (i) 5:00 p.m. Houston time, on July 31, 2020 and (ii) the date of
the occurrence of a Forbearance Termination Event (as defined below). For the
avoidance of doubt, each Lender hereby agrees until the Forbearance Termination
Date not to exercise any rights and remedies it may have against the Loan
Parties that may arise as a result of the Specified Events of Default triggering
a breach or other default under any other agreement that a Loan Party may have
with such Lender in its capacity as a Swap Lender or Treasury Management Party.
Notwithstanding anything herein to the contrary, nothing herein shall prevent
the Administrative Agent from charging a post-default rate of interest as set
forth in Section 3.02(c) the Credit Agreement, which accrues automatically upon
the occurrence of any Event of Default.
Any of the following shall constitute a “Forbearance Termination Event” under
this Agreement:
(i)    the failure of any Loan Party to comply with any covenant or agreement
contained in this Agreement, including without limitation the failure to comply
with the covenants and agreements set forth in Section 7 hereof;
(ii)    any representation or warranty contained in this Agreement shall fail to
be correct or shall be misleading;
(iii)    the exercise by any creditor or holder of Debt of any Loan Party of any
right or remedy available to them in connection with any default under the
documents governing such Debt or at Applicable Law, resulting in, or giving such
creditor or holder the right to initiate, any action, including any action that
may result in (A) any foreclosure or enforcement action against any Collateral
or (B) acceleration of such Debt;
(iv)    the commencement of any bankruptcy, reorganization, debt arrangement or
other case or proceeding under any applicable bankruptcy or insolvency law or
any dissolution, winding up or liquidation proceeding with respect to any Loan
Party (regardless of whether commenced by the Borrower, any other Loan Party or
any other Person);
(v)    any Loan Party repudiates or asserts a defense to any obligation or
liability under this Agreement, the Credit Agreement, or any other Loan
Document, or makes or pursues a claim against the Administrative Agent or any
Lender in connection with this Agreement, the Credit Agreement or any other Loan
Document;
(vi)    the occurrence or existence of any Default or Event of Default (other
than the Specified Defaults);
(ix)    on or prior to July 16, 2020 (or such later date as is acceptable to the
Administrative Agent), the Borrower shall have failed to deliver to the
Administrative Agent a detailed proposal for restructuring the Loan Parties’
indebtedness in form and substance satisfactory to the Administrative Agent and
the Required Lenders, each in its sole discretion;


-2-



--------------------------------------------------------------------------------





(x)    the Borrower shall fail to, or shall fail to cause each of its
Subsidiaries and each of their respective officers, directors, employees, and
advisors, to (i) cooperate fully with Opportune LLP (“Opportune”), financial
advisor to the Administrative Agent, in Opportune’s review, analysis, and
evaluation of the Borrower’s and its Subsidiaries’ financial affairs, finances,
financial conditions, business, and operations (including historical financial
information and projections) and (ii) cooperate fully with the Administrative
Agent, the Lenders, and their respective designees and advisors in furnishing
information reasonably available to the Borrower and its Subsidiaries as and
when requested by the Administrative Agent, the Lenders, and their respective
designees and advisors, including, without limitation, the Borrower’s and its
Subsidiaries’ financial affairs, finances, financial condition, business, and
operations, including without limitation, if requested by the Administrative
Agent, participation in conference calls with the Administrative Agent and the
Lenders to occur on a mutually agreeable date at a mutually agreeable time not
more than once during any calendar week; and
(xi)    the Borrower shall fail to cause the chief executive officer, the chief
financial officer, and such other officers, directors, employees, and advisors
of the Borrower to make themselves available at the request of the
Administrative Agent, the Lenders, and their respective designees and advisors,
subject to privilege and other confidentiality requirements, to discuss any
matters regarding the Borrower’s or any Subsidiary’s financial affairs,
finances, financial condition, business, and operations, all upon reasonable
notice during normal business hours, or shall fail to fully disclose to the
Administrative Agent, the Lenders, and their respective designees and advisors
all information reasonably requested by the Administrative Agent, the Lenders,
and their respective designees and advisors regarding the foregoing.
(c)The forbearance by the Lenders described above is limited to the Specified
Defaults. Such forbearance is limited to the extent expressly described herein
and shall not be construed to be a consent to or a waiver of the Specified
Defaults or any other terms, provisions, covenants, warranties or agreements
contained in the Credit Agreement or in any of the other Loan Documents. The
Secured Parties reserve (i) the right to exercise any rights and remedies
available to them in connection with such Specified Defaults on and after the
Forbearance Termination Date and (ii) the right to exercise any rights and
remedies available to them in connection with any other present or future
defaults with respect to the Credit Agreement or any other provision of any Loan
Document.
(d)Each Loan Party hereby further agrees and acknowledges that (i) the Specified
Defaults have not been waived as a result of this Agreement and that the
forbearance by the Lenders is temporary in nature, and (ii) from and after the
Forbearance Termination Date, all rights and remedies of the Lenders enjoined as
a result of this Section 2 shall be automatically reinstated.
Section 3.    Borrowing Base.
(a)    Redetermination. Subject to the terms of this Agreement, as of the
Effective Date, the Borrowing Base shall be redetermined to be $225,000,000, and
such Borrowing Base shall remain in effect at such amount until the Borrowing
Base is redetermined or adjusted in accordance with the Credit Agreement or any
other Loan Document. The parties hereto hereby acknowledge and agree that the
redetermination of the Borrowing Base established pursuant to this Section 3(a)
shall constitute the July 2020 Borrowing Base Redetermination under the Credit
Agreement and the Thirteenth Amendment.
(b)    Borrowing Base Deficiency. The Borrower acknowledges that it has received
notice of the redetermination of the Borrowing Base at $225,000,000 pursuant to
clause (a) of this Section and Section 2.07(d) of the Credit Agreement. As a
result of such redetermination, there is a Borrowing Base Deficiency of
$60,397,633.71 in existence as of the date hereof (the “Existing Borrowing Base
Deficiency”).


-3-



--------------------------------------------------------------------------------





The Borrower further acknowledges that it has received notice of such Existing
Borrowing Base Deficiency pursuant to Section 2.07(f)(i) of the Credit
Agreement.
Section 4.    Amendments to Credit Agreement.
(a)    Section 1.02 of the Credit Agreement (Certain Defined Terms) is hereby
amended by adding the following new definition in the appropriate alphabetical
order therein:
“Forbearance Effective Date” means July 2, 2020.
“Specified Sale” means the sale of Oil and Gas Properties that is to be
consummated pursuant to the terms and conditions set forth in that certain draft
Wellbore Assignment, together with all exhibits or other attachments thereto,
among Eagleford Gas 8, LLC, as assignor, and Rivershore STX I, LLC, as assignee,
which was delivered to the Administrative Agent by the Borrower on June 26, 2020
at 7:01 a.m. Central time.
(b)    Section 1.02 of the Credit Agreement (Certain Defined Terms) is hereby
amended by restating the definition of “Limitation Period” in its entirety as
follows:
“Limitation Period” means the period commencing from and including the
Forbearance Effective Date and continuing thereafter.
(c)    Section 3.04(c) of the Credit Agreement (Mandatory Prepayments) is hereby
amended by (i) re-numbering clauses (v) and (vi) to become clauses (vi) and
(vii), respectively, and (ii) adding a new clause (v) in the appropriate
numerical order therein as follows:
(v)    If, at any time during the Limitation Period, (A) the Borrower or any
Subsidiary sells, assigns, farms-out, conveys, or otherwise transfers any
Properties after the Forbearance Effective Date (other than the Specified Sale),
the Borrower shall, on the date that such sale, assignment, farm-out,
conveyance, or transfer occurs, prepay the Borrowings in an aggregate principal
amount equal to 100% of the proceeds received in respect of such sale,
assignment, farm-out, conveyance, or transfer, or (B) a termination,
liquidation, or unwinding of any Swap Agreement to which the Borrower or any of
its Subsidiaries is a party occurs after the Forbearance Effective Date, the
Borrower shall, on the date that the proceeds, if any, are received in respect
of such termination, liquidation, or unwind, prepay the Borrowings in an
aggregate principal amount equal to 100% of the Swap Termination Value (to the
extent positive), and in each case, the Borrowing Base shall be permanently
reduced (ratably among the Lenders in accordance with each Lender’s Applicable
Percentage) by the amount of such prepayment as set forth in Section 9.12(c) or
Section 9.22, as applicable.
(d)    Section 9.05(h) of the Credit Agreement (Investments, Loans and Advances)
is hereby amended by adding the following new proviso at the end of such clause
as follows:
; provided further that, no Investments shall be permitted to be made pursuant
to this Section 9.05(h) during the Limitation Period;
(e)    Section 9.05(i) of the Credit Agreement (Investments, Loans and Advances)
is hereby amended by adding the following new proviso at the end of such clause
as follows:
; provided further that, no Investments shall be permitted to be made pursuant
to this Section 9.05(i) during the Limitation Period;
(f)    Section 9.05(j) of the Credit Agreement (Investments, Loans and Advances)
is hereby amended by adding the following new proviso at the end of such clause
as follows:


-4-



--------------------------------------------------------------------------------





; provided that, no Investments shall be permitted to be made pursuant to this
Section 9.05(j) during the Limitation Period;
(g)    Section 9.05(l) of the Credit Agreement (Investments, Loans and Advances)
is hereby restated in its entirety as follows:
(l)    Investments made by the Borrower or any Subsidiary in or to the Excluded
Subsidiary prior to the Forbearance Effective Date in an amount not to exceed
$3,000,000 in the aggregate solely for the purpose of funding the acquisition by
the Excluded Subsidiary of the corporate headquarters of the Borrower and its
Subsidiaries; provided, that both immediately prior to and after giving effect
thereto, no Default shall have occurred and be continuing or shall result
therefrom; and
(h)    Section 9.12 of the Credit Agreement (Sale of Properties) is hereby
restated in its entirety as follows:
Section 9.12    Sale of Properties. The Borrower will not, and will not permit
any Subsidiary to, sell, assign, farm-out, convey or otherwise transfer any
Property (other than to the Borrower or a Guarantor) except for:
(a)    the sale of Hydrocarbons in the ordinary course of business;
(b)    the sale or transfer of equipment that is no longer necessary for the
business of the Borrower or such Subsidiary or is replaced by equipment of at
least comparable value and use; and
(c)    sales, assignments, farm-outs, conveyances and other transfers of
Properties that are consummated after the Forbearance Effective Date; provided
that (i) the fair market value of all Properties sold or disposed of pursuant to
this clause (c) (other than the Specified Sale) shall not exceed $10,000,000 in
the aggregate, (ii) 100% of the consideration received in respect of such sale,
assignment, farm-out, conveyance, or transfer shall be cash, (iii) the
consideration received in respect of such sale, assignment, farm-out,
conveyance, or transfer shall be equal to or greater than the fair market value
of the Property sold or disposed of (as reasonably determined by the board of
directors of the Borrower and, if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer of the Borrower
certifying to that effect), (iv) on the date that such sale, assignment,
farm-out, conveyance, or transfer of Properties occurs (other than the Specified
Sale), all proceeds of such sale, assignment, farm-out, conveyance, or transfer
shall be applied by the Borrower to prepay the Borrowings in an aggregate
principal amount equal to 100% of such proceeds received as required pursuant to
Section 3.04(c)(v), and (v) the Borrowing Base shall be automatically and
permanently reduced (ratably among the Lenders in accordance with each Lender’s
Applicable Percentage) by the amount of such prepayment described in clause
(iv).
(i)    Section 9.22 of the Credit Agreement (Limitation on Swap Terminations) is
hereby restated in its entirety as follows:
Section 9.22    Limitation on Swap Terminations. The Borrower shall not, nor
shall it permit any of its Subsidiaries to, take any action causing, or
otherwise permit, the termination, liquidation, or unwinding of any Swap
Agreement to which the Borrower or any of its Subsidiaries is a party unless (a)
the Borrower prepays the Borrowings in an aggregate principal amount equal to
100% of the Swap Termination Value (to the extent positive) as required pursuant
to Section 3.04(c)(v) and (b) the Borrowing Base is automatically and
permanently reduced (ratably among the Lenders in accordance with each Lender’s
Applicable Percentage) by the amount of such prepayment described in clause (a).
(j)    Article XI of the Credit Agreement (The Agents) is hereby amended by
adding new Section 11.12 at the end thereof as follows:


-5-



--------------------------------------------------------------------------------





Section 11.12    Credit Bidding.
(a)    The Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right, at the direction of the Majority Lenders, to credit bid
and purchase for the benefit of the Administrative Agent and the Secured Parties
all or any portion of Collateral at any sale thereof conducted by the
Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with applicable laws or regulations.
(b)    Each Secured Party hereby agrees that, except as otherwise provided in
any Loan Documents or with the written consent of the Administrative Agent and
the Majority Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under applicable laws or regulations to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral; provided that, for
the avoidance of doubt, this subsection (b) shall not limit the rights of (i)
any Swap Lender to terminate any Swap Agreement or net out any resulting
termination values, or (ii) any Treasury Management Party to terminate any
Treasury Management Agreement or set off against any deposit accounts of the
Borrower or any other Loan Party.
Section 5.    Representations and Warranties. Each of the Loan Parties
represents and warrants to the Administrative Agent and the Lenders that:
(a)    the representations and warranties set forth in the Credit Agreement and
in the other Loan Documents, except as such relate to the Specified Defaults and
Section 7.22 of the Credit Agreement, are true and correct in all material
respects (except to the extent such representation or warranty is already
subject to a materiality qualifier, in which case such representation or
warranty is true and correct in all respects) on and as of the date of this
Agreement;
(b)    (i) the execution, delivery, and performance of this Agreement are within
the corporate, limited partnership or limited liability company power, as
appropriate, and authority of each such Loan Party and have been duly authorized
by appropriate proceedings, (ii) this Agreement constitutes a legal, valid, and
binding obligation of such Loan Party, enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity, and (iii) there are no governmental or other third
party consents, licenses or approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; and
(c)    as of the effectiveness of this Agreement and after giving effect hereto,
no Default or Event of Default (other than the Specified Defaults) has occurred
and is continuing.
Section 6.    Conditions to Effectiveness. This Agreement shall become effective
on the Effective Date and enforceable against the parties hereto upon the
occurrence of each of the following:
(a)    receipt by the Administrative Agent of this Agreement, duly and validly
executed by the Borrower, the Administrative Agent, and the Majority Lenders;
(b)    no Default or Event of Default, other than the Specified Defaults, shall
have occurred and be continuing as of the Effective Date;


-6-



--------------------------------------------------------------------------------





(c)    as of the Effective Date, the representations and warranties of the
Borrower and the Guarantors set forth in the Credit Agreement and in the other
Loan Documents, except as such relate to the Specified Defaults and Section 7.22
of the Credit Agreement, shall be true and correct in all material respects
(without duplication of materiality), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Effective Date, such representations and warranties
shall continue to be true and correct in all material respects (without
duplication of materiality) as of such specified earlier date; and
(d)    the Borrower having paid all costs, expenses, and fees which have been
invoiced and are payable pursuant to the Credit Agreement or this Agreement.
Section 7.    Acknowledgments and Agreements.
(a)    Cooperation; Conference Calls. The Borrower hereby covenants and agrees
that it shall and shall cause each of its Subsidiaries, and shall cause each of
their respective officers, directors, employees and advisors to (i) cooperate
fully with Opportune in Opportune’s review, analysis, and evaluation of the
Borrower’s and its Subsidiaries’ financial affairs, finances, financial
conditions, business, and operations (including historical financial information
and projections) and (ii) cooperate fully with the Administrative Agent, the
Lenders, and their respective designees and advisors in furnishing information
reasonably available to the Borrower and its Subsidiaries as and when requested
by the Administrative Agent, the Lenders, and their respective designees and
advisors, including, without limitation, the Borrower’s and its Subsidiaries’
financial affairs, finances, financial condition, business, and operations,
including without limitation, if requested by the Administrative Agent,
participation in conference calls with the Administrative Agent and the Lenders
to occur on a mutually agreeable date at a mutually agreeable time not more than
once during any calendar week.
(b)    Requested Information. At the reasonable request of the Administrative
Agent, the Lenders, and their respective designees and advisors, subject to
privilege and other confidentiality requirements, the Borrower hereby agrees
that it shall cause the chief executive officer, the chief financial officer,
and such other officers, directors, employees, and advisors of the Borrower to
make themselves available to discuss any matters regarding the Borrower’s or any
Subsidiary’s financial affairs, finances, financial condition, business, and
operations, all upon reasonable notice during normal business hours to fully
disclose to the Administrative Agent, the Lender, and their respective designees
and advisors all information reasonably requested by the Administrative Agent,
the Lenders, and their respective designees and advisors regarding the
foregoing.
(c)    Weekly 13-Week Forecast and Variance Report. No later than 5:00 p.m.
(Houston, Texas time) on Wednesday of each week (commencing on the first
Wednesday immediately following the Effective Date), the Borrower shall deliver
to the Administrative Agent (i) a certificate of a Financial Officer, setting
forth (A) an accounts payable aging report of the Borrower and its Subsidiaries
and (B) a rolling operating budget (including (1) cash flow projections covering
proposed fundings, repayments, additional advances, investments, and other cash
receipts and (2) disbursements for the Borrower and its Subsidiaries) covering
the 13-week period following the date of such delivery (the “13-Week Forecast”),
and (ii) a variance report showing the percentage and dollar variance of actual
receipts and disbursements for the immediately preceding week including a
reconciliation of actual expenditures and disbursements with those set forth in
13-Week Forecast on a line by line basis showing any variance to the proposed
corresponding line items of the 13-Week Forecast for such week, in each case, in
form and substance satisfactory to the Administrative Agent. The Borrower agrees
that there shall not be greater than a 10% variance between the line items for
disbursements for the applicable week related to (x) capital expenditures and
(y) total operating disbursements


-7-



--------------------------------------------------------------------------------





(other than professional fees), in any such 13-Week Forecast, and the
corresponding actual expenditures and disbursements (other than professional
fees) for such line items set forth in such report for the applicable week.
(d)    Monthly Income Statements and Balance Sheets. No later than 5:00 p.m.
(Houston, Texas time) on the twenty-first (21st) day of each calendar month
(commencing on July 21, 2020), the Borrower shall deliver detailed financial
information with respect to the calendar month most recently ended, including
income statements and balance sheets for the Borrower and its Subsidiaries, and
other documents and information relevant to the financial and operating
condition of the Borrower and its Subsidiaries as may be requested by the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent.
(e)    Default Interest. Each Loan Party acknowledges that during such time as
any Event of Default exists, the Obligations shall bear interest at the rate
then applicable to such Loans, plus the Applicable Margin, if any, plus an
additional two percent (2%), as set forth in Section 3.02(c) of the Credit
Agreement (each such incremental 2% amount, the “Default Amount”); provided,
however, at this time, the Lenders have agreed to temporarily not apply the
Default Amount on the Obligations expressly conditioned upon the Lenders having
the right, and the Loan Parties hereby agree that the Lenders shall have the
right, to apply the Default Amount, including retroactively, to the date of the
occurrence of any Event of Default pursuant to the Credit Agreement. The
agreement to temporarily not apply the Default Rate specifically resulting from
the Specified Defaults is not, and should not be construed as, a permanent
waiver of the application of the Default Rate to the Specified Defaults, any
other existing Default or Event of Default, or to any other Default or Event of
Default which may exist.
(f)    Obligations. The Loan Parties hereby acknowledge and agree that as of the
Effective Date, the aggregate outstanding principal amount of the Revolving
Credit Exposure is $285,397,633.71, plus accrued and unpaid interest, fees,
expenses, and any other amounts owing pursuant to the Credit Agreement. Each
Loan Party further acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms (including the accrual of
the interest at the rate set forth in clause (e) above), and each Loan Party
waives any defense, offset, counterclaim or recoupment, in each case existing on
the date hereof, with respect to such Obligations. Each Loan Party,
Administrative Agent, and each other party hereto does hereby adopt, ratify, and
confirm the Credit Agreement and acknowledges and agrees that the Credit
Agreement is and remains in full force and effect, and each Loan Party
acknowledges and agrees that its respective liabilities and obligations under
the Credit Agreement, the Guaranty Agreement and the Security Instruments are
not impaired in any respect by this Agreement.
(g)    Professional Advisors. Administrative Agent has (i) engaged and retained
Linklaters LLP as legal counsel and is continuing to use Bracewell LLP as legal
counsel and (ii) engaged and retained Opportune as financial advisor, and
Borrower expressly agrees to reimburse Administrative Agent for all documented
out-of-pocket fees, costs, and expenses incurred by Administrative Agent whether
before or after the date hereof as a result of such engagements within 14 days
of the date of any invoice.
(h)    Other Defaults; Strict Performance; Course of Dealing. The description
herein of the Specified Defaults is based upon the information provided to the
Lenders on or prior to the date hereof and shall not be deemed to exclude the
existence of any other Defaults or Events of Default. The failure of the Lenders
to give notice to any Loan Party of any such other Defaults or Events of Default
is not intended to be nor shall be a waiver thereof. Each Loan Party hereby
agrees and acknowledges that the Secured Parties require and will require strict
performance by the Loan Parties of all of their respective obligations,
agreements and covenants contained in the Credit Agreement and the other Loan
Documents (including any action or circumstance which is prohibited or limited
during the existence


-8-



--------------------------------------------------------------------------------





of a Default or Event of Default), and no inaction or action by any Secured
Party regarding any Default or Event of Default (including, but not limited to,
the Specified Defaults) is intended to be or shall be a waiver thereof. Each
Loan Party hereby also agrees and acknowledges that no course of dealing and no
delay in exercising any right, power, or remedy conferred to any Secured Party
in the Credit Agreement or in any other Loan Documents or now or hereafter
existing at law, in equity, by statute, or otherwise shall operate as a waiver
of or otherwise prejudice any such right, power, or remedy.
(i)    Reservation of Rights. For the avoidance of doubt, each Loan Party hereby
also agrees and acknowledges that the forbearance provided under Section 2 above
shall not operate as a waiver of or otherwise prejudice any of the rights and
remedies of the Administrative Agent and the Lenders as to the Specified
Defaults or otherwise, other than as expressly provided in Section 2. The
Administrative Agent and the Lenders hereby expressly reserve all of their
rights, remedies, and claims under the Loan Documents except as expressly set
forth in Section 2. Nothing in this Agreement shall constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, including but not limited to, the Specified Defaults, (ii) any of the
agreements, terms or conditions contained in any of the Loan Documents, (iii)
any rights or remedies of the Administrative Agent or any Lender with respect to
the Loan Documents, or (iv) the rights of the Administrative Agent or any Lender
to collect the full amounts owing to them under the Loan Documents.
(j)    This Agreement. This Agreement is a Loan Document for the purposes of the
provisions of the other Loan Documents. Without limiting the foregoing, any
breach of the representations, warranties, and covenants under this Agreement
shall be an immediate Event of Default, without grace period under the Credit
Agreement.
(k)    Further Advances and Continuations and Conversions. The Borrower and each
other party hereto hereby acknowledges and agrees that (i) Borrowings may not be
continued as, or be converted into, Eurodollar Borrowings, and (ii) the Lenders
have no obligation to make additional Loans until the Specified Defaults and all
other Defaults, if any, have been waived in writing by the Lenders (it being
understood that none of the Lenders are obligated to grant any such waiver) and
such other conditions as required under the Credit Agreement have been met.
(l)    Lenders’ Rights. The Lenders, except as expressly set forth in this
Agreement, (A) expressly retain and reserve all their rights and remedies
available to them at any time (including, without limitation, (i) the right to
declare the Loans, all interest thereon, and all other amounts payable under the
Loan Documents to be forthwith due and payable, whereupon each Loan, all such
interest, and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, (ii) the
right to charge a default rate of interest as set forth in the Credit Agreement,
(iii) the right to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by any Lender to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
and any other Loan Party now or hereafter existing under the Credit Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under the Credit Agreement or such other Loan Document and
although such obligations may be unmatured, and (iv) the right to engage
additional counsels and other advisors at the Borrower’s expense and without any
further notice, except for the notice, if any, required under the Credit
Agreement or applicable law; and (B) do not waive the Specified Defaults or
agree to forbear from any rights or remedies with respect thereto; any such
waiver or forbearance, or any extension of the forbearance provided hereunder,
if done, would only be effective to the extent, and subject to terms and
conditions, set forth in a separate written instrument executed and delivered by
all the Lenders or the Majority Lenders, as required under the Credit Agreement.


-9-



--------------------------------------------------------------------------------





(m)    Tolling of Statute of Limitations. The Borrower acknowledges and agrees
that the running of any statutes of limitation or doctrine of laches applicable
to any claims or causes of action that the Administrative Agent or the Lenders
may be entitled to take or bring in order to enforce their rights and remedies
against any Loan Party (or any of its respective assets) is, to the fullest
extent permitted by law, tolled and suspended during the period from the
Effective Date until the Forbearance Termination Date.
(n)    Deposit Accounts and Securities Accounts. Notwithstanding any other term
of the Credit Agreement, during the Forbearance Period, no Loan Party shall open
a deposit account or securities account, or instruct that any deposit account or
securities account is maintained for its benefit without the prior written
consent of the Administrative Agent.
Section 8.    Reaffirmation of Security Instruments. Each Loan Party (a)
reaffirms the terms of and its obligations (and the security interests granted
by it) under each Security Instrument to which it is a party, and agrees that
each such Security Instrument will continue in full force and effect to secure
the Obligations as the same may be amended, supplemented, or otherwise modified
from time to time, and (b) acknowledges, represents, warrants and agrees that
the Liens and security interests granted by it pursuant to the Security
Instruments are valid, enforceable and subsisting and create a security interest
to secure the Obligations.
Section 9.    Reaffirmation of Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty
Agreement are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Obligations, as such Obligations as the same may be amended, supplemented,
or otherwise modified from time to time, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty Agreement, in connection with the execution
and delivery of amendments, consents or waivers to the Credit Agreement or any
of the other Loan Documents.
Section 10.    RELEASE. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Loan Party hereby, for itself
and its successors and assigns, fully and without reserve, releases, acquits,
and forever discharges each Secured Party, its respective successors and
assigns, officers, directors, employees, representatives, trustees, attorneys,
agents and each other Related Party of such Secured Party (collectively the
“Released Parties” and individually a “Released Party”) from any and all
actions, claims, demands, causes of action, judgments, executions, suits, debts,
liabilities, costs, damages, expenses or other obligations of any kind and
nature whatsoever, direct and/or indirect, at law or in equity, whether now
existing or hereafter asserted, whether absolute or contingent, whether due or
to become due, whether disputed or undisputed, whether known or unknown
(INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF
USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY)
(collectively, the “Released Claims”), for or because of any matters or things
occurring, existing or actions done, omitted to be done, or suffered to be done
by any of the Released Parties, in each case, on or prior to the Effective Date
and are in any way directly or indirectly arising out of or in any way connected
to any of this Agreement, the Credit Agreement, any other Loan Document, or any
of the transactions contemplated hereby or thereby (collectively, the “Released
Matters”). Each Loan Party, by execution hereof, hereby acknowledges and agrees
that the agreements in this Section 10 are intended to cover and be in full
satisfaction for all or any alleged injuries or damages arising in connection
with the Released Matters herein compromised and settled. Each Loan Party hereby
further agrees that it will not sue any Released Party on the basis of any
Released Claim released, remised and discharged by the Loan Parties pursuant to
this Section 10. In entering into this Agreement, each Loan Party consulted
with, and has been represented by, legal counsel and expressly disclaim any
reliance on any representations, acts or omissions by any of the Released
Parties


-10-



--------------------------------------------------------------------------------





and hereby agrees and acknowledges that the validity and effectiveness of the
releases set forth herein do not depend in any way on any such representations,
acts and/or omissions or the accuracy, completeness or validity hereof. The
provisions of this Section 10 shall survive the termination of this Agreement,
the Credit Agreement and the other Loan Documents, the payment in full of the
Obligations and the termination of the Commitments. Each Loan Party understands,
acknowledges, and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for any injunction against
any action, suit, or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.
Section 11.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or by
e-mail “PDF” copy shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 12.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 13.    Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall be held invalid, illegal or unenforceable in
any respect under any applicable Governmental Requirement, the validity,
legality, and enforceability of the remaining provisions contained herein or
therein shall not be affected or impaired thereby.
Section 14.    Incorporation of Certain Provisions by Reference. THIS AGREEMENT
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS. The other provisions of
Section 12.09 of the Credit Agreement captioned “Governing Law; Jurisdiction;
Consent to Service of Process; Waiver of Jury Trial” are incorporated herein by
reference for all purposes.
Section 15.    Entirety, Etc. THIS AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[The remainder of this page has been left blank intentionally.]




-11-



--------------------------------------------------------------------------------






EXECUTED to be effective as of the date first set forth above.
BORROWER:


LONESTAR RESOURCES AMERICA INC.




By: /s/ Frank D. Bracken, III            
Name:    Frank D. Bracken, III
Title:    Chief Executive Officer




GUARANTORS:


ALBANY SERVICES L L C
AMADEUS PETROLEUM INC.
T-N-T ENGINEERING, INC.




Each By: /s/ Frank D. Bracken, III        
Name:    Frank D. Bracken, III
Title:    President




EAGLEFORD GAS, LLC
EAGLEFORD GAS 2, LLC
EAGLEFORD GAS 3, LLC
EAGLEFORD GAS 4, LLC
EAGLEFORD GAS 5, LLC
EAGLEFORD GAS 6, LLC
EAGLEFORD GAS 7, LLC
EAGLEFORD GAS 8, LLC
EAGLEFORD GAS 10, LLC
EAGLEFORD GAS 11, LLC
LONESTAR OPERATING, LLC
LONESTAR RESOURCES, INC.
POPLAR ENERGY, LLC
LA SALLE EAGLE FORD GATHERING LINE LLC
LONESTAR BR DISPOSAL LLC




Each By: By: /s/ Frank D. Bracken, III        
Name:    Frank D. Bracken, III
Title:    Chief Executive Officer






FORBEARANCE AND FOURTEENTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------











[SIGNATURE PAGE TO WAIVER AND AMENDMENT NO. 10 – SOUTHLAND]

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT/ISSUING BANK:


CITIBANK, N.A.,
as Administrative Agent and Issuing Bank




By: /s/ Bryan McDavid                
Name:    Bryan McDavid
Title:    Senior Vice President




LENDERS:


CITIBANK, N.A., as a Lender




By: /s/ Bryan McDavid                
Name:    Bryan McDavid
Title:    Senior Vice President








FORBEARANCE AND FOURTEENTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------






ABN AMRO CAPITAL USA LLC, as a Lender




By: /s/ Darrell Holley                
Name:    Darrell Holley
Title:    Managing Director




By: /s/ David Montgomery            
Name:    David Montgomery
Title:    Managing Director






FORBEARANCE AND FOURTEENTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------





COMERICA BANK, as a Lender




By: /s/ Chris Reed                
Name:    Chris Reed
Title:    Vice President






FORBEARANCE AND FOURTEENTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Lender




By: /s/ Sydney G. Dennis            
Name:    Sydney G. Dennis
Title:    Director






































    


FORBEARANCE AND FOURTEENTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ Michael Kamauf                
Name:    Michael Kamauf
Title:    Authorized Officer






FORBEARANCE AND FOURTEENTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------






TRUIST BANK, as a Lender




By: /s/ Benjamin L. Brown            
Name:    Benjamin L. Brown
Title:    Director


FORBEARANCE AND FOURTEENTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------






FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Jonathan H. Lee                
Name:    Jonathan H. Lee
Title:    Director


FORBEARANCE AND FOURTEENTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------






IBERIABANK, as a Lender




By: /s/ W. Bryan Chapman            
Name:    W. Bryan Chapman
Title:    Market President-Energy Lending


FORBEARANCE AND FOURTEENTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------






HANCOCK WHITNEY BANK, as a Lender




By:                        
Name:                        
Title:                        




FORBEARANCE AND FOURTEENTH AMENDMENT – Signature Page

--------------------------------------------------------------------------------






EXHIBIT A
(Specified Defaults)




1.    An Event of Default pursuant to Section 10.01(d) of the Credit Agreement
arising from the Borrower’s failure to comply with the current ratio covenant
set forth in Section 9.01(b) of the Credit Agreement with respect to the fiscal
quarter ended March 31, 2020.


2.    Any Default or Event of Default pursuant to Section 10.01(f) or (g) of the
Credit Agreement arising from the Borrower’s failure to make a payment in
respect of the 11.25% senior notes due 2023, when and as the same becomes due
and payable on July 1, 2020.


3.     An Event of Default pursuant to Section 10.01(d) of the Credit Agreement
arising from the Borrower’s failure to comply with the leverage ratio covenant
set forth in Section 9.01(a) of the Credit Agreement with respect to the fiscal
quarter ended June 30, 2020.


4.    An Event of Default pursuant to Section 10.01(d) of the Credit Agreement
arising from the Borrower’s failure to comply with the current ratio covenant
set forth in Section 9.01(b) of the Credit Agreement with respect to the fiscal
quarter ended June 30, 2020.




















Exhibit A